UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2010 (May 17, 2010) UNIVERSAL HEALTH SERVICES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-10765 23-2077891 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Universal Corporate Center 367 South Gulph Road King of Prussia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 768-3300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) √ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 17, 2010, Universal Health Services, Inc. and Psychiatric Solutions, Inc. issued a joint press release.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Joint Press Release issued by Universal Health Services, Inc. and Psychiatric Solutions, Inc., dated May 17, 2010 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL HEALTH SERVICES, INC. Date: May 17, 2010 By: /s/Steve Filton Name:
